Citation Nr: 0702545	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

5.  Entitlement to service connection for skin rashes.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which, among other things, denied the 
benefits sought on appeal.  The Board notes that the veteran 
also appealed the assignment of a 30 percent rating for post-
traumatic stress disorder.  In a February 2005 rating 
decision, however, the RO increased the rating to 100 
percent.  Because that is a full grant of the benefit sought, 
the issue of entitlement to a higher rating for post-
traumatic stress disorder is not before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having diabetes 
mellitus or peripheral neuropathy of the upper or lower 
extremities.

3.  The veteran's hypertension did not begin during service 
or within one year of discharge from service.

4.  The veteran is treated for dermatitis and eczema that 
began subsequent to service and is not medically related to 
his service or presumed exposure to herbicides such as Agent 
Orange.





CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service or presumed 
to have been incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Hypertension was not incurred in or aggravated by service 
nor presumed to have been incurred during service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  Peripheral neuropathy of the upper extremities was not 
incurred in service or presumed to have been incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  Peripheral neuropathy of the lower extremities was not 
incurred in service or presumed to have been incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Skin rashes were not incurred in service or presumed to 
have been incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  


In letters dated in August 2003 and September 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran asserts that he may have developed diabetes 
mellitus, hypertension, peripheral neuropathy of the upper 
and lower extremities, and skin rashes as a result of his 
period of service in the Republic of Vietnam.  He does not 
contend that any of these disabilities began during service 
or within one year of discharge from service, but that he 
began having problems decades after discharge from service.  
The veteran points to his recent treatment for various 
complaints as evidence of disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, Type II diabetes and 
acute and subactue peripheral neuropathy, among other 
diseases specifically listed, shall be service-connected if 
the requirements of 38 C.F.R. Section 3.307(a)(6) are met 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. Sections 3.307(d) are also 
satisfied.  For the purposes of Section 3.309, the terms 
acute and subactue peripheral neuropathy means transient 
peripheral neuropathy that appeared within weeks or months 
of exposure to a herbicide and resolved within two years of 
onset.  See 38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002) (emphasis added).

Hypertension is deemed to be a chronic disease under 
38 C.F.R. Section 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. Section 3.307(a)(3) if the 
evidence shows that the disease manifest to a degree of ten 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in August 1967, the evidence must 
show that hypertension manifest to a degree of ten percent by 
August 1968 in order for service connection to be granted 
based upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

Diabetes and Peripheral Neuropathy

The evidence of record shows that the veteran was not found 
to have either diabetes or peripheral neuropathy during 
service.  Treatment records dated from 2003 to 2005 show, 
however, that the veteran has had questionable glucose 
readings and a diagnosis of Type II diabetes mellitus was 
contemplated.  The records also show that the veteran has had 
unexplained neuritis in his hands; he has had complaints of 
weakness in his lower extremities following cardiovascular 
procedures including by-pass surgery and angioplasty.  
Treatment records do not contain confirmed diagnoses of 
diabetes or peripheral neuropathy.

The veteran underwent VA examination in November 2003 and 
related a history of having a questionable diagnosis of 
diabetes.  Following clinical testing and a review of the 
veteran's claims folder, the examiner specifically reported 
that there was no diagnosis of diabetes mellitus.  Likewise, 
there was no diagnosis of peripheral neuropathy of the upper 
or lower extremities.  It was noted that ankle-brachial index 
showed evidence of peripheral vascular disease of both legs 
and that there were chronic neuritis symptoms of both hands, 
but the veteran was not determined to have a disability that 
is acknowledged as being a disability presumed to have been 
acquired as a result of exposure to herbicides.

Given the evidence as outlined above, the Board finds that 
service connection cannot be granted for diabetes or 
peripheral neuropathy as there are no current diagnoses of 
those disorders.  Notwithstanding the veteran's belief that 
he may have diabetes and peripheral neuropathy, it is 
important to point out that absent a diagnosed disease or 
injury that was incurred during service or presumed to have 
been incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  The Board certainly 
appreciates the veteran's argument that unexplained symptoms 
could have had their origins during service, however, the 
Board is bound by the medical evidence.  Therefore, because 
there is no evidence of diabetes or peripheral neuropathy 
either during service or currently, service connection for 
those disabilities must be denied on a direct and on a 
presumptive basis.

Hypertension

The veteran's service medical records do not show that he 
made complaints that could be associated with a diagnosis of 
hypertension nor was he diagnosed as having hypertension 
during service.  Upon his discharge examination in June 1967, 
his blood pressure was recorded as 110/60.  This reading is 
not considered to be pre-hypertensive.  There are no records 
of treatment for hypertension within one year of discharge 
from service.  

Current treatment records show a history of very serious 
cardiovascular disease and continued treatment of 
hypertension.  The records do not reflect, however, that 
hypertension was diagnosed within one year of discharge from 
service.  In fact, there is nothing in the medical record to 
suggest that the veteran was diagnosed as having hypertension 
within three decades of his discharge from service.

The veteran underwent VA examination in November 2003.  
Following a complete review of the medical record and 
examination of the veteran, hypertensive cardiovascular 
disease was diagnosed.  The examiner did not associate the 
veteran's heart disease with his period of active service in 
the 1960's.

The Board notes that the only evidence in favor of the 
veteran's claim of entitlement to service connection for 
hypertension is the veteran's own statements suggesting that 
the disorder began as a consequence of service.  The veteran 
himself, however, draws no correlation between his current 
diagnosis and his period of service nor has he ever reported 
that hypertension was diagnosed before 2003.  A review of the 
record does not reveal any such correlation.  Therefore, 
absent evidence of hypertension in the 1960's or of a nexus 
between the current diagnosis and the veteran's period of 
service, service connection for hypertension must be denied 
on a direct and on a presumptive basis.

Skin Rashes

The veteran's service medical records are void of any 
reference to skin rashes.  His post-treatment records show 
diagnoses of dermatitis and eczema in April 2005.  There is 
no suggestion in the medical record, however, that the 
veteran's current skin disorders began during service or as a 
consequence of exposure to Agent Orange.


Given the evidence as outlined above, the Board finds that 
the currently diagnosed dermatitis and eczema did not begin 
during service or as a consequence of service.  There was no 
evidence of a skin disorder during service or for over three 
decades following discharge from service and there is no 
medical evidence to support a finding that currently 
diagnosed disorders began as a result of service.  The Board 
acknowledges that the veteran's application for VA 
compensation benefits reflects that rashes began in 1969, but 
points out that there is no medical evidence to support that 
contention nor is there evidence dated between 1969 and 2003 
to show a continuity of symptomatology such that an inference 
could be drawn that current disability began during service.  
As such, service connection must be denied on a direct basis.  
Because dermatitis and eczema have not been scientifically 
associated with the exposure to herbicides such as Agent 
Orange, service connection must also be denied for skin 
rashes on a presumptive basis.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Service connection for skin rashes is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


